In a proceeding to permanently stay arbitration, petitioner appeals from a judgment of the Supreme Court, Nassau County (Roncallo, J.), entered December 1,1983, which, inter alia, dismissed the proceeding.
Judgment affirmed, with one bill of costs.
We agree with the determination of nisi prius, that notice of the accident was given to the petitioner within a reasonable time (see, Mighty Midgets v Centennial Ins. Co., 47 NY2d 12) and that Allstate Insurance Company established a valid cancellation of its policy (see, Nassau Ins. Co. v Murray, 46 NY2d 828). Gibbons, J. P., Weinstein, Brown and Niehoff, JJ., concur.